Citation Nr: 0839934	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-23 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing basic eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The claimant/appellant alleges he had recognized guerilla 
service with the United States Armed Forces of the Far East 
(USAFFE) during World War II.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
decisional letter from the Manila RO that denied the 
appellant's claim seeking VA benefits because he is not a 
veteran.  Because veteran status of the person seeking 
benefits is a threshold requirement for establishing 
entitlement to such benefits, that is the matter before the 
Board.  In July 2006, an informal conference was held before 
a Decision Review Officer (DRO) at the RO; this was held in 
lieu of the previously requested Travel Board hearing and 
videoconference hearing.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the U.S. 
Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in claims where it is necessary to first establish 
veteran status, proper VCAA notice must be tailored to also 
inform claimants of the information or evidence necessary to 
prove the element of veteran status, what information the 
appellant is responsible for providing, and what information 
VA will seek to obtain concerning that element.  

The appellant was not properly advised of VA's duties to 
notify and assist in the development of his claim prior to 
its initial adjudication.  January 2005 and February 2005 
letters explained the evidence necessary to substantiate a 
service connection claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing, 
but did not explain what information or evidence he should 
submit to verify his military service (namely, a copy of his 
PA AGO Form 23, Affidavit for Philippine Army Personnel, or 
any proof of his military service).  It also did not provide 
the appellant with notice of the opportunity to submit 
official U.S. documentation of service as evidence to 
establish veteran status, or that the U.S. service department 
certification of Philippine service may be binding on his 
claim.  The appellant is not prejudiced by such notice 
defects, as based on information he provided, the RO sought 
service department verification of his service, and based on 
service department certification that he did not have 
qualifying service, he is ineligible for VA benefits as a 
matter of law.  See Palor, supra; see also Sanders v. 
Nicholson, 487 F.3d 881 (2007) (holding that the purpose of 
section 5103(a) notice is not frustrated, and the claimant is 
not prejudiced, when the benefit sought cannot be awarded as 
a matter of law).  

The RO sought certification of the appellant's military 
service and, in June 2006, advised the appellant as to what 
documents he should submit to assist in the matter.  He has 
not submitted any further evidence suggesting that re-
certification of his service/nonservice is necessary, and in 
a July 2006 statement indicated that he did not have any more 
information or evidence to submit to support his claim.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

The appellant contends he had active service with a 
Philippine guerrilla unit from May 1945 to December 1946, 
sustained a gunshot wound during combat in May 1945 and was 
treated for the same in May 1945 and October 1946, and 
ultimately received a medical discharge in December 1946 due 
to residuals of the gunshot wound.  He has submitted an 
"Affidavit for Philippine Army Personnel" (PA AGO Form 23), 
dated in December 1946, which indicates he served in the 
civilian guerilla with "E" Company, 2nd Battalion, 14th 
Infantry from May 1945 to December 1946.  He has also 
submitted statements from Dr. B.G.L. and R.M.A. who claim to 
have served with the appellant and state that he was wounded 
in a firing line during World War II.

In March 2005, based on the information the appellant 
provided in his PA AGO Form 23, the National Personnel 
Records Center (NPRC) enclosed an August 1955 certification 
from the NPRC stating that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

C.	Legal Criteria and Analysis

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§  1110, 1521.
"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §  
101; 38 C.F.R. §  3.1(d).  Recognized Philippine guerrilla 
service (under a commissioned U.S. officer or a commissioned 
officer of the Commonwealth Army, recognized by and 
cooperating with U.S. Forces) is qualifying service for VA 
compensation benefits.  38 U.S.C.A. §  107; 38 C.F.R. § 3.40.  
Service department certifications will be accepted as 
establishing both recognized guerrilla service and 
unrecognized guerrilla service (under a recognized 
commissioned officer, who was a former member of the U.S. 
Armed Forces or the Commonwealth Army).  38 C.F.R. §  
3.40(d)(2).  The active service of members of the irregular 
forces guerilla will be the period certified by the service 
department.  38 C.F.R. §  3.41(d).  See also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. §  3.203(a). When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  He 
has not submitted a DD Form 214, a Certification of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant 
served in the U.S. Armed Forces in the Philippines (and 
specifically whether he has had guerrilla service as 
alleged).  In March 2005, the service department (via the 
NPRC) enclosed a prior certification from August 1955 which 
stated there was no record of the appellant serving as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U. S. Armed 
Forces.  This certification is binding on VA; VA has no 
authority to change or amend the finding.  Duro, 2 Vet. App. 
at 530.  If a change of service department certification is 
what the appellant seeks, his remedy lies with the service 
department and not with VA.

The appellant has provided no further evidence that would 
warrant a request for re-certification of his service/ 
nonservice by the service department and VA must abide by the 
service department's certification.  See Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the 
appellant did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and 
his basic entitlement to VA benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


